DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Status of the Claims
2.	Claims 14-16, 24-25, 30, 32-33, 38, 41-49, 52 are currently pending.  This office action is in response to IDS filed on 10/15/2021.  This IDS has been considered. No change has been made to the allowably of the case or the examiner’s amendments provided in previously provided Notice of allowability. 
                                                                       Election/Restrictions
3.	Claim 14 is allowable. The restriction requirement among Groups II and III and the species thereof , as set forth in the Office action mailed on 04/17/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/17/2019 is withdrawn.  Claims 30, 32-33, 38, 41-42, and 49 , directed to particular species of polymer and a membrane  no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

                                                          EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Erica Hines on 09/20/20201.
The application has been amended as follows: 
Claim 14 is amended such that the phrase “Z is C1-C13 hydrocarbyl” is changed to “Z is C1-C8 hydrocarbyl” and the phrase “of the C1-C13 hydrocarbyl” is changed to “of the C1-C8 hydrocarbyl”. 
Claim 24 is amended such that the phrase “Z1A is C1-C13 hydrocarbyl” is changed to “when m is 0 Z1A is C1-C8 hydrocarbyl and when m is 1 Z1A is C1-C6 hydrocarbyl”. 
Claim 32 is amended such that the phrase “ n is 1-8” is changed to “when m is 0 n is 1-8 and when m is 1 n is 1-6”. 
Claim 41 is amended such that the phrase “imidazole or imidazolium” is changed to “imidazolium”
                                                                Reasons for Allowance
5.	Claims 14-16, 24-25, 30, 32-33, 38, 41-49, 52 are allowed. 
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record of Parent (US 2012/0157579 A1). 
Parent teaches a polymer having units of

    PNG
    media_image1.png
    198
    946
    media_image1.png
    Greyscale

Where the broad disclosure teaches
That the imidazolium structure attached to the polymer is

    PNG
    media_image2.png
    169
    184
    media_image2.png
    Greyscale

Where R1R3and R4 are independently groups that include C1-C16 aliphatic or aryl groups and R2 is an olefin a C1-C16 aliphatic or aryl group. 
Parent does not teach or fairly suggest the claimed polymer having the particularly claimed backbone of the claimed repeating units of claim 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Claims 14-16, 24-25, 30, 32-33, 38, 41-49, 52 are allowed. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L MILLER/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763